United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2624
                                    ___________

Norman L. Miller,                    *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Missouri.
Michael J. Astrue, Commissioner      *
of Social Security,                  * [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                              Submitted: August 14, 2009
                                 Filed: August 18, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Norman L. Miller appeals the district court’s1 order affirming the denial of
disability insurance benefits (DIB). Upon careful review of the record, see Pate-Fires
v. Astrue, 564 F.3d 935, 942 (8th Cir. 2009) (standard of review), we find no basis for
reversal, see Pyland v. Apfel, 149 F.3d 873, 876 (8th Cir. 1998) (to qualify for DIB,
claimant must establish disability predating expiration of his insured status). We
decline to consider issues Miller did not raise during the administrative process or in


      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
the district court. See Steahr v. Apfel, 151 F.3d 1124, 1126 (8th Cir. 1998).
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                     -2-